DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              LINA VARGAS,
                                Appellant,

                                    v.

THE BANK OF NEW YORK MELLON, f/k/a THE BANK OF NEW YORK,
As Successor In Interest To JPMORGAN CHASE BANK, N.A., As Trustee
   For NOVASTAR MORTGAGE FUNDING TRUST, SERIES 2004-2,
 NOVASTAR HOME EQUITY LOAN ASSET-BACKED CERTIFICATES,
                            SERIES 2004-2,
                               Appellee.

                              No. 4D19-2883

                         [November 19, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Susan Lebow, Judge; L.T. Case No. 18-11562 CACE (11).

  Lina Vargas, Hollywood, pro se.

  Daniel S. Hurtes and Nicole R. Topper of Blank Rome LLP, Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GROSS, CIKLIN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.